DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-14 are pending.  Claims 1-4 are the subject of this NON-FINAL Office Action.  Claims 5-14 are withdrawn.  This is the first action on the merits.

Election/Restrictions
Applicant’s election without traverse of claims 1-4 in the reply filed on 09/07/2021 is acknowledged.  The requirement is still deemed proper and is therefore made FINAL because Applicants fail to state why a search burden does not exist.  
Claims 5-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. 

Claim Interpretations
The following items are not included within the “fabrication vessel” and any description of their intended use with the system is “‘recitation with respect to the manner in which a claimed apparatus is intended to be employed’” and “‘do[] not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim”  (See MPEP § 2114(II)):
“additively manufactured object.”

	Claim 4 only states that the transport dock is capable of moving to a location remote from the manufacturing dock.  
	Thus, claim 1 only recites the following structural features:
Transport dock on a manufacturing dock (i.e. dry dock, as explained in Specification, paras. 0009-10, 0012, 0025, 0050-0071); and
Additive manufacturing device (e.g. 3D printer).
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by ATURELIYA (GB2525400A, published 10/28/2015).


    PNG
    media_image1.png
    532
    659
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    463
    679
    media_image2.png
    Greyscale


Prior Art
The following prior art is pertinent to the motivation to combine dry docks with 3D printing of ocean-going vessels (e.g. ships, wind turbines, etc.): US 20090026175; EP2918729A1; Phil Mills, Shipyard Experience with Advanced Construction Approaches for Naval Nuclear Ships, Huntington Ingalls Industries, Inc, MIT Topical Workshop, January 30, 2017.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY TSUI whose telephone number is (571)272-1846.  The examiner can normally be reached on Monday - Friday, 10am- 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S DEL SOLE can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUNG-SHENG M TSUI/Examiner, Art Unit 1743